Citation Nr: 1219179	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  97-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a December 2006 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the pendency of the Veteran's previously appealed increased rating claim.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2009 RO decision rating action denied a claim for a TDIU rating.  

In May 2009 and September 2010, the Board remanded this appeal for further development.  This case was also previously before the Board in July 2000 and May 2004 regarding other issues that are not presently on appeal.  

The Board notes that in an August 2011 statement, the Veteran raised the issue of entitlement to an effective date earlier than February 5, 1997, for service connection for gastritis.  That issue is not before the Board at this time and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for an anxiety disorder (rated 70 percent) and for gastritis (rated 10 percent).  The combined disability rating is 70 percent.  Thus, his service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The Board observes that in an August 2011 statement, the Veteran raised the issue of entitlement to an increase in a 10 percent rating for gastritis.  The Board notes that the Veteran's claim for an increased rating for his service-connected gastritis is inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Additionally, the Board notes that the Veteran was last afforded a VA gastrointestinal examination in March 2010.  The diagnosis was a hiatal hernia.  The examiner reported that problem associated with the diagnosis was gastritis.  As the March 2010 VA gastrointestinal examination report did not specifically diagnose gastritis, and because the Veteran is presently claiming an increased rating for his service-connected gastritis, the Board finds that there is a question as to the current severity of the Veteran's service-connected gastritis and its impact on his ability to work.  Therefore, the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected gastritis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  In reaching this conclusion, the Board acknowledges that the examiner who performed the March 2010 VA mental disorders examination prepared an October 2010 addendum in response to the Board's September 2010 remand.  Given the above, however, the Board finds that further development is necessary.

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 10 percent rating for gastritis.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 10 percent rating for gastritis.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since March 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2010 should be obtained.  

3.  Then schedule the Veteran for a VA examination to determine the severity of his service-connected gastritis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the Veteran's gastritis should be described in detail, including all information necessary for rating the condition under Diagnostic Code 7307.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In doing so, the examiner must acknowledge and discuss the findings and conclusions set forth in the October 2010 addendum to the March 2010 VA mental disorders examination report.  The rationale for any opinions expressed should be set forth by the examiner in a legible report.  

4.  Then adjudicate the claim for entitlement to an increase in a 10 percent rating for gastritis and thereafter readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

